llnrriN, íb .T.
Although, as between (wo persons clairri-ing under deeds which interfere,, the possession be with the better title, unless the other party have an actual possession within the disputed part, yet, as applied to the case of a mere wrong-doer, the instructions conform to our adjudications, and seetn, indeed, to follow from the doctrine of constructive possession, which is indispensable, in the present state of the country, to the protection of peaceable posses-' sors and claimants against lawless intrusions. The case of Wyrick v. Bishop, 1 Hawks 485, is in point, and gives yery satisfactory reasons, why ail entf^ under a deed into a part'of a tract of larid should, .as against a mere wrongdoer, be considered an entry into the wnole-^-it not appear® ing that any one else has possession of any part.
Feu Cvíxiáúj Jüdgméiit affirmed,-